Citation Nr: 1630555	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1971 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was remanded for further development in November 2014.

Review of the record suggests that the Veteran attempted to withdraw his appeal (see December 2014 VA Form 21-4138), but did not follow up in completing the steps to process the withdrawal.  See VA correspondence to Veteran dated in September 2015.  Normally, as the letter indicates, if a written response from the Veteran or his representative is not received within 30 days of the letter, then the appeal would continue.  The Veteran did not respond to the letter.  Moreover, he subsequently reported to the VA audiological examination in December 2015.  Accordingly, the Board finds that the issue of entitlement to a compensable evaluation for the service-connected bilateral hearing loss remains in appellate status.  38 C.F.R. §§ 20.202, 20.204 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file reveals that the development requested in the Board's November 2014 remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board issued directives instructing the AOJ to obtain clarification of a November 2008 private audiogram report.  However, this was not done.

The Board sincerely regrets the additional delay, but the adjudication of the increased rating claim for bilateral hearing loss cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

1.  Contact the private audiological treatment provider, Dr. R.B.G., to determine (i) if word recognition scores were obtained during audiological testing completed on the Veteran in November 2008; (ii) the numeral decibel levels in all frequencies; and (iii) if this evaluation was performed by a state-licensed audiologist.

2.  Then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  

3.  After the above actions are completed in compliance with the terms of this remand, readjudicate the issue on appeal.  If that claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for any scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  The Veteran is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

